DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
As to claim 1, line 5, which recites "said sensors", should be amended to read "said one or more sensors" in order to be consistent with the language in line 2.  
Each of claims 12-15 also recite “said sensors” in at least one instance. Applicant should amend these claims as well to be more consistent (e.g. amend “said sensors” to “said one or more sensors”).
As to claim 12, applicant should amend the second instance of “a user” in line 3 to “the user” since a user was already introduced earlier in the claim.
Appropriate correction is required.
Claims 2-20 are objected to as they depend from claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a predetermined condition” in line 5, and then recites “a predetermined condition” again in lines 6-7, making it unclear if these are referring to the same predetermined condition or different predetermined conditions. Assuming they are referring to the same, the applicant should amend lines 6-7 to recite “[[a]] the predetermined condition”.
Claim 5 recites “said predetermined condition” in lines 1-2, which is unclear for the same reasons noted regarding claim 1 above. However, if the applicant amends claim 1 as noted above it would likely resolve the lack of clarity regarding claim 5.
Claim 11 recites the limitation "said control mechanism" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The examiner will assume that this was meant to refer to the controller introduced in claim 1.
Claim 16 recites “said sensor” in line 3. This is unclear as it could be referring to the motion sensor introduced earlier in claim 16 or one of the “one or more sensors” introduced in claim 1.
Claim 18 recites the limitation "said control mechanism" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The examiner will assume that this was meant to refer to the controller introduced in claim 1.
Claims 2-20 are rejected by virtue of their dependency from a rejected claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newberry et al. (WO 2017/054006, cited by applicant on 6/15/2020 IDS and hereafter 'Newberry').
As to claim 1, Newberry discloses an auto-injection system (integrated drug delivery and biosensor (IDDB) system 100 – see para 0005, 0006, 0031, 0032) comprising: an injector (“hydrogen fuel cell is configured to pressurize the drug receptacle and force a predetermined dosage of medication through the needles adapted to pierce the skin and a drug receptacle” – see para 0031), one or more sensors (para 0035), and a controller (see para 0040-0042 and 00134); said controller in communication with said injector and said one or more sensors (see Figs. 2 and para 0040-0042 and 0134); said sensors adapted to detect a predetermined condition (various conditions discussed in para 0006 and 0035 such as activity levels and concentrations of substances in patient); and said controller adapted to cause said injector to actuate when a predetermined condition is detected (para 0006, 0074).
As to claim 2, Newberry discloses the auto-injection system of claim 1 further including an attachment means to affix said injector to a user (wearable patch or arm band – see para 0006, 0007, 0031, 0065).
As to claim 3, Newberry discloses the auto-injection system of claim 2 wherein said attachment means is an adhesive patch (see para 0006, 0007, 0031, 0065).
As to claim 5, Newberry discloses the auto-injection system of claim 2 wherein said predetermined condition is a respiratory rate (para 0006, 0007, 0073, 0077).
As to claim 6, Newberry discloses the auto-injection system of claim 1 further adapted to inject increasing doses of medication when no increase in respiratory rate is detected after a first dosage (see para 0006 which teaches how the drug delivery system is further configured to alter at least one of the dosage of the medication or the administration rate of the medication in response to the biosensor data; also see para 0031, 0033).
As to claim 11, Newberry teaches the auto-injection system of claim 1 as described above and further wherein said control mechanism is adapted to detect apnea in a patient (see para 0088 of Newberry).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newberry in view of Jacobsen et al. (US 5,860,957, cited by applicant and hereafter 'Jacobsen').
As to claim 4, Newberry discloses the auto-injection system of claim 1 as described above, but is silent to a housing having an opening, a needle and a sterile membrane, said needle located in said housing and said sterile membrane forming a penetrable seal over said opening.
Jacobsen teaches a housing (larger pod 512, bottom cap 536, and caps 518 + 532 all forming a housing) having an opening (538), a needle (502) and a sterile membrane (540), said needle located in said housing and said sterile membrane forming a penetrable seal over said opening (see Figs. 8a-8d and lines 16-59 col. 12).
It would have been obvious to one having ordinary skill in the art to have modified Newberry in view of Jacobsen such that Newberry includes a housing having an opening, a needle and a sterile membrane, said needle located in said housing and said sterile membrane forming a penetrable seal over said opening. One having ordinary skill in the art would have seen the drug delivery means (i.e. the parts discussed above) of Jacobsen as an alternative to current design of Newberry, and would have been motivated to modify Newberry as a simple substitution of one know type of delivery means for another since both are seen to be capable of delivery of a fluid when electrically activated (see Figs. 8a-8d and lines 16-59 col. 12 of Jacobsen; the examiner also notes that Newberry teaches in para 0054 that alternative valve or pump mechanisms can be used).
The modified version of Newberry will hereafter be referred to as “Newberry in view of Jacobsen”.

As to claim 7, Newberry in view of Jacobsen teaches the auto-injection system of claim 4 wherein the system has two positions, in a first position (position seen in non-exploded view of Fig. 8A of Jacobsen) said needle is retracted in said housing (see Fig. 8a of Jacobsen); and in a second position (position seen in Fig. 8C of Jacobsen), said needle extends through said membrane and out of said housing a sufficient distance to access the subcutaneous or intramuscular space of a patient (see Fig. 8C, paragraph beginning line 63 col. 2 of Jacobsen).
As to claim 9, Newberry in view of Jacobsen teaches the auto-injection system of claim 7 further including a pump (propellant charge 526) connected to said needle (see Figs. 8A-8D of Jacobsen), said pump adapted to administer one or more doses of a preloaded medication (see Figs. 8a-8d and lines 16-59 col. 12 of Jacobsen).
As to claim 10, Newberry in view of Jacobsen teaches the auto-injection system of claim 9 as described above. Newberry additionally teaches that wherein said pump can be a syringe (see para 0054 of Newberry which states “Though an ¾ fuel cell 104 is described herein, other valve or pump mechanisms may alternatively be implemented for dispensing medication through the needles 106 in the IDDB system 100. For example, an air pump or electrically controlled syringe mechanism or atomizing spray pump may be implemented alternatively or in addition to the mechanisms described herein” (emphasis added) – the examiner is interpreting a syringe to represent yet another alternative design option that could be used to propel medicine out of the system, and thus one having ordinary skill in the art would have found it obvious to use a syringe as the pump as an alternative or in addition to the propellant means disclosed by Jacobsen for administering medicine to a patient.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newberry in view of Jacobsen as applied to claim 7 above, and further in view of Miskinyar (US 5,527,287).
As to claim 8, Newberry in view of Jacobsen teaches the auto-injection system of claim 7 as described above, but does not expressly recite wherein the needle is approximately 1 inch in length.
Miskinyar teaches needles that can be one inch in length, depending on where the needle is to be inserted in the patient (see para beginning line 65 col. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Newberry in view of Jacobsen further in view of Miskinyar such that the needle is approximately 1 inch in length. One would have been motivated to do so based on an intended injection area of the system (see para beginning line 65 col. 6 of Miskinyar).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newberry in view of Bergman et al. (US 2014/0272861 A1, hereafter 'Bergman').
As to claim 12, Newberry teaches the auto-injector of claim 1 as described above, but is silent to wherein said sensors measure impedance changes by having a first sensor contact a user and a second sensor is located remotely from said first sensor and in contact with a user.
Bergman teaches sensors that measure impedance changes by having a first sensor contact a user and a second sensor is located remotely from said first sensor and in contact with a user (see para 0027 and Fig. 3 showing multiple sensors 110a-110d).
It would have been obvious to one having ordinary skill in the art to have modified Newberry with Bergman such that said sensors measure impedance changes by having a first sensor contact a user and a second sensor is located remotely from said first sensor and in contact with a user. One would have been motivated to do so in order to determine if the location of the system at the appropriate location and firmly mounted to the skin (see para 0027 of Bergman).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newberry in view of Stahmann et al. (US 2005/0080461 A1, hereafter 'Stahmann').
As to claim 13, Newberry teaches the auto-injection system of claim 1 as described above but is silent to wherein at least one of said sensors is an acoustic sensor.
Stahmann teaches monitoring of cardiac signals using acoustic sensors (see para 0053, 0054 of Stahmann).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Newberry in view of Stahmann such that at least one of said sensors is an acoustic sensor. One would have been motivated to do so as Stahmann demonstrates how acoustic sensors are a known type of sensor for monitoring cardiac-related signals (see para 0053, 0054 of Stahmann).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newberry in view of Greenwald et al. (US 2004/0015091 A1, hereafter 'Greenwald').
As to claim 14, Newberry teaches the auto-injection system of claim 1 as described above but is silent to wherein at least one of said sensors plesmographically detects oxygenation.
Greenwald teaches a sensor that plesmographically detects oxygenation (see para 0006, 0025, claims 2 and 14).
It would have been obvious to one having ordinary skill in the art to modify Newberry such that at least one of said sensors plesmographically detects oxygenation. One would have been motivated to do so as Greenwald demonstrates how sensors that plesmographically detect oxygenation are known for noninvasively monitoring conditions of a patient such as stress, pain or arousal (see para 0006, 0025, claims 2 and 14).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newberry as applied to claim 1 above, and further in view of Liu et al. (US 2009/0099434 A1, hereafter ‘Liu’).
As to claim 15, Newberry teaches the auto-injection system of claim 1 as described above but is silent to wherein at least one of said sensors is a dermal sensor adapted to detect changes in lactate.
Liu discloses analyte sensors that include dermal sensors adapted to detect changes in lactate (see para 0105).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Newberry in view of Liu such that at least one of said sensors is a dermal sensor adapted to detect changes in lactate. One would have been motivated to do so as it is known from Liu that detection of analytes such as lactate can be important in the diagnosis and monitoring of many diseases (see para 0002, 0105, 0135 of Liu).

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newberry in view of Estes et al. (US 2009/0069784 A1, hereafter 'Estes').
As to claims 16-17, Newberry teaches the auto-injection system of claim 1 as described above, but is silent to a motion sensor, said motion sensor is adapted to prevent inappropriate injections by being adapted to prevent activation of said injector if said sensor detects movement and wherein said motion sensor is an accelerometer.
Estes teaches a motion sensor (accelerometer disclosed in para 0004-0008, 0030, 0032, 0055) said motion sensor is adapted to prevent inappropriate injections by being adapted to prevent activation of said injector if said sensor detects movement and wherein said motion sensor is an accelerometer (see para 0004-0008, 0030, 0032, 0055 of Estes; changing/lowering a basal rate is a form of preventing inappropriate injections being preventing too many activations of the injector).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Newberry in view of Estes to include a motion sensor, said motion sensor is adapted to prevent inappropriate injections by being adapted to prevent activation of said injector if said sensor detects movement and wherein said motion sensor is an accelerometer. One would have been motivated to do so in order to provide a way to automatically adjust fluid delivery rates based on patient activity levels/movement (see para 0004-0008, 0030, 0032, 0055 of Estes).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newberry in view of Melker et al. (US 2013/0296823 A1, hereafter 'Melker').
As to claim 18, Newberry discloses the auto-injection system of claim 1 as described above, but is silent to wherein said control mechanism is configured so that when the device detects a low respiratory rate, an audible alarm is activated.
Melker discloses a control mechanism (microprocessor and associated software described in para 0091) is configured so that when the device detects a low respiratory rate, an audible alarm is activated (see para 0091 teaching “When the microprocessor determines the decreased activity and/or the SPOC derived parameters indicate respiratory depression, an alert function, such as alarms, and messages will be sent to the anesthesia provider”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Newberry in view of Melker such that said control mechanism is configured so that when the device detects a low respiratory rate, an audible alarm is activated. One would have been motivated to do so in order to alert a healthcare provider as to a potentially dangerous situation related to the patient’s respiratory rate being low (see para 0091 of Melker).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newberry in view of Hickle (US 2003/0145854).
 As to claim 19, Newberry discloses the auto-injection system of claim 1 as described above, but is silent to the system being further configured to inject naloxone to counteract an opiate overdose.
Hickle teaches apparatuses and methods for assessing and monitoring a patient’s responsiveness and teaches providing reversal drugs such as naloxone in the event of an overdose (see para 0128).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Newberry in view of Hickle such that the system was further configured to inject naloxone to counteract an opiate overdose. One would have been motivated to do so in order to provide a means of counteracting an overdose when detected (see para 0128 of Hickle).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newberry in view of Ghaffari et al. (US 2017/0095670 A1, hereafter 'Ghaffari').
As to claim 20, Newberry discloses the auto-injection system of claim 1 as described above, but is silent to wherein said system is embedded in a garment.
Ghaffari teaches embedding an injection system (therapeutic device 170) in a garment (see para 0040).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Newberry in view of Ghaffari such that said system is embedded in a garment. One would have been motivated to do so so that the system can be conveniently worn by a user in a piece of clothing (see para 0040 of Ghaffari).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783